NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ANTOINE SHOCKLEY,
Plaintiff-Appellant, '
V.
JOHN FOX, WARDEN, T. C. OUTLAW, RICARDO
RIOS, ASSISTANT WARDEN, G. MALDANEDO,
REGIONAL DIRECTOR, AND HARRELL WATTS,
NATIONAL INIEATE APPEALS ADMINISTRATOR,
Defendants-Appellees,
and
RICARDO PIZARRO, HOSPITAL
ADMINISTRATOR, DR. JOHN WOMBLE, AND DR.
ANTONIO VILLASAN,
Defendants-Appellees,
and
DR. HOLCOMBE AND DR. CHRISTI,
Defendants-Appellees.
2011-1063
Appeal from the United States District; C0urt for the
Eastern District of Texas in case n0. 07-CV-0904, Judge
R0n C1ark.

SHOCKLEY V. FOX
ON MOTION
2
ORDER
The court having received no objection in response to
its order of November 23, 2010,
IT IS ORDERED THAT1
The case is transferred to the United States Court of
Appeals for the Fifth Circuit pursuant to 28 U.S.C. §
1631.
FoR THE CoURT
 2 8 2011 /sf Jan Horba1y
Date J an Horbaly
cc: Antoine Shock1ey
Caro1 Marie V. Garcia, Esq.
Clerk
Andrea H. Parker, Esq. F| D
U.$. OOURT 0FYPRB FM
S2 1 _ THE FEDEBAL C1RCU|T
FEB 2 8 2011
.|ANH9RBALY
Cl.EH(